DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of Patent 8,843,734, claim 1-20 of US Patent 9,313,182, claim 1-20 of US Patent 9,558,360 and claim 1-22 of US Patent 10,110,597 and claim 1-20 of US Patent No 10,873,574. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods for providing a document management system where the document is encrypted prior to being sent to a second client and a policy enforcer traps the document to check for proper policies before sending the document to the second client.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are objected to for being dependent upon an already objected to claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 7, 9-13, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over True et al (US 2008/0162652) in view of Lim (2008/0294586) and in further view of Piccinini et al (US 2009/0257596)
Regarding claim 1 and 9, True et al disclose a method comprising:
executing a first policy enforcer program installed on a first client [0039, 0040, 0065];
Please note that in this example various injector codes and software objects or applications can be used to implement the system. 
At the first client intercepting by the interceptor code component of the first policy enforcer program a request by an application that is attempting to transfer a selected document, managed by the document management system, to a second client [0026, 0036, 0040];
Please note that in this example the system is implemented on the client device via various applications/modules to intercept a document before it leaves the client.  
after the interceptor code component intercepts the transfer request, not allowing the application to transfer the selected document to the second client [0042, 0063, fig 3],
Please note that in this example, an email isn’t allowed to be sent until a policy check is made.  
using the policy engine code component of the first policy enforcer program evaluating at least one policy associated with the selected document [0064, 0060, fig 6];
Please note that in this example, the system may take action on the message to be sent out wherein it evaluates whether encryption should be performed. 
as a result of the evaluating, determining that the transfer request is allowed,
and encrypting the selected document [0060, 0064];
Please note that in this example encryption can be performed if the policy dictates it needs to be encrypted before leaving the client. 
allowing the application to transfer the encrypted selected document to the second client [0064, fig 6];
Please note that after the system checks the message, it can be sent to another client. 
However, True et al does not expressly disclose providing a document management system managing a plurality of documents wherein the document management system comprises clients and servers. 
Lim disclose providing a document management system managing a plurality of documents wherein the document management system comprises clients and servers [0011, 0068]. 
Please note that in this example a plurality of servers and clients are provided with the system to handle the transfer of documents. 
However, True et al and Lim do not expressly disclose but Piccinini et al disclose determining that the encrypted document is encrypted and causing a second policy enforcer installed on the second client to intercept a request for access to the encrypted document and with the second policy enforcer program, using a key that will allow decryption of the encrypted document (causing the second client to decrypt the encrypted document to allow access to an unencrypted version of the selected document [0009, 0022, 0026, fig 1],
Please note that in this example, when the attempt to open the document is made, a server is notified and a key is retrieved if necessary.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of True et al by providing a document management system for managing a plurality of documents, for the purpose of providing management documents, based upon the beneficial teachings provided by Lim. see for example [0068].  It would have also been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of True et al and Lim by causing the second client to intercept the document, for the purpose of providing management documents based on their policy type, based upon the beneficial teachings provided by Piccinini et al, see for example [0009]. These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan. Additionally, the cited references are in the field of security, as is the current application, and thus, are in analogous arts.
Regarding claim 2, True et al, Lim and Piccinini et al discloses all the limitations of the method of claim 1 and 9.  True et al and Lim do not expressly disclose but Piccinini et al further discloses that using the key to unencrypt the encrypted document to obtain an unencrypted version of the selected document  [0009m 0022, 0026, fig1].
The motivation to combine is the same as disclosed in point (15). 
Regarding claim 3 and 10, True et al, Lim and Piccinini et al discloses all the limitations of the method of claim 1 and 9.  True et al further discloses that the selected document is unencrypted [0039].
Regarding claim 4 and 11, True et al, Lim and Piccinini et al discloses all the limitations of the method of claim 1 and 9.  True et al further discloses that the at least one policy associated with selected document is stored at the first client [0039].
Regarding claim 5 and 12, True et al, Lim and Piccinini et al discloses all the limitations of the method of claim 1  and 9.  
 However, True et al
Lim discloses that the selected document is encrypted by an encryption module (obligation handler) executing on the first client; the encryption module (obligation handler) is separate from the policy enforcer program [0148, 0236].
The motivation to combine is the same as disclosed in point (15). 
Regarding claim 13, True et al, Lim and Piccinini et al discloses all the limitations of the method of claim 1 and 9.  True et al and Lim do not expressly disclose but Piccinini et al further discloses the causing the second client to decrypt the encrypted document to allow access to an unencrypted version of the selected document comprises requesting a key that will allow decryption of the encrypted document; and using the key to unencrypt the encrypted document to recover an unencrypted version of the selected document[0009, 0022, 0026, fig 1].
The motivation to combine is the same as disclosed in point (15). 
Regarding claim 18, True et al, Lim and Piccinini et al discloses all the limitations of the method of claim 1 and 9.  True et al and Lim do not expressly disclose but Piccinini et al further discloses the at least one policy at the second client comprises an encryption key identifier [0026];
Please note that in this example the metadata of the document (key identifier) must match up to allow decryption. 
The motivation to combine is the same as disclosed in point (15). 
Regarding claim 19, True et al, Lim and Piccinini et al discloses all the limitations of the method of claim 1 and 9.  True et al and Lim do not expressly disclose but Piccinini et al further discloses that after the determining that the transfer request is allowed, but before allowing 
The motivation to combine is the same as disclosed in point (15). 
Regarding claim 20, True et al, Lim and Piccinini et al discloses all the limitations of the method of claim 1  and 9.  True et al and Lim do not expressly disclose but Piccinini et al further discloses that the at least one policy evaluated at the second policy enforcer is different than the at least one policy evaluated at the first policy enforcer [0009, 0022].
The motivation to combine is the same as disclosed in point (15). 
Regarding claim 7, True et al and Lim discloses all the limitations of the method of claim 6.  True et al does not expressly disclose but Piccinini et al further discloses
However, True et al and Lim do not expressly disclose but Piccinini et al disclose causing a second policy enforcer installed on the second client to intercept a request to access the encrypted document; and after determining the encrypted document is encrypted, causing the second client to decrypt the encrypted document [0009, 0022, 0026, fig 1],
Please note that in this example, when the attempt to open the document is made, a server is notified and a key is retrieved if necessary.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of True et al by providing a document management system for managing a plurality of documents, for the purpose of providing management documents, based upon the beneficial teachings provided by Lim. see for example [0068].  It would have also been obvious to one of ordinary skill in the True et al and Lim by causing the second client to intercept the document, for the purpose of providing management documents based on their policy type, based upon the beneficial teachings provided by Piccinini et al, see for example [0009]. These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan. Additionally, the cited references are in the field of security, as is the current application, and thus, are in analogous arts.
Claim 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over True et al (US 2008/0162652) in view of Lim (2008/0294586).
Regarding claim 6, True et al disclose a method comprising:
At a first client executing a first policy enforcer program [0039, 0040, 0065];
Please note that in this example various injector codes and software objects or applications can be used to implement the system. 
at the first client, trapping by the first policy enforcer program a request by an application that will transmit a selected document, managed by the document management system, to a second client [0026, 0036, 0040];
Please note that in this example the system is implemented on the client device via various applications/modules to intercept a document before it leaves the client.  
after the first policy enforcer program intercepts the transmission request, not allowing the application to transmit the selected document to the second client, and 
Please note that in this example, an email isn’t allowed to be sent until a policy check is made.  The system may take action on the message to be sent out wherein it evaluates whether encryption should be performed. 
as a result of the evaluating, determining that the transfer request is allowed,
and encrypting the selected document [0060, 0064];
Please note that in this example encryption can be performed if the policy dictates it needs to be encrypted before leaving the client. 
allowing the application to transfer the encrypted selected document to the second client [0064, fig 6];
Please note that after the system checks the message, it can be sent to another client. 
However, True et al does not expressly disclose providing a document management system managing a plurality of documents wherein the document management system comprises clients and servers and that at least one policy specifies that the selected document is to be encrypted and attached to an e-mail. 
Lim
Please note that in this example a plurality of servers and clients are provided with the system to handle the transfer of documents.  Also note that the policies can dictate how the document is handled before being sent to the second device. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of True et al by providing a document management system with an encryption module separate from the policy enforcer, for the purpose of providing management documents based on their policy type, based upon the beneficial teachings provided by Lim. see for example [0068].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan. Additionally, the cited references are in the field of security, as is the current application, and thus, are in analogous arts.
Regarding claim 8, True et al and Lim discloses all the limitations of the method of claim 6.  True et al does not expressly disclose but Piccinini et al further discloses determining the attempt at the second client is not allowed according to a first policy; and at the second client, disallowing the second client from accessing the encrypted document [0419, 0420];
Please note that in this example before a document is opened, it can be determined whether or not that action is allowed. 
The motivation to combine is the same as disclosed in point (39). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koretz (US 6,978,378) discloses A secure file transfer system which, in its preferred embodiments, uses a Java applet sent to a client computer from a server computer to double encrypt files sent from the client computer to the server computer. Once a file is sent to the server, the system notifies a recipient that a secure document awaits pickup. The system preferably uses a public shared key agreement scheme for one method of encryption and an elliptical encryption scheme for the other. The applet comes to the client computer with a shared secret key for the public key scheme and all parameters required for the elliptical encryption scheme. Upon receiving a request for secure transfer, the server sends the applet with the encryption parameters to the client machine, which must be running a client-side application or a Java-enabled browser. The applet prompts the user for the file to be transferred and encrypts the file with the elliptical encryption method. The applet then sends the encrypted file to the server in blocks, encrypting each block with the public key scheme as it is sent. The system decrypts the blocks and reassembles them into the encrypted file and then notifies the recipient of the file's presence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 6am-4pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/Primary Examiner, Art Unit 2436